TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-08-00144-CV


Harry L. Sivley, Special Deputy Receiver of Comprehensive Health Services of Texas, Inc.,
d/b/a Wellchoice, Appellant

v.

N.S. Rangarajan, Robert B. Low, James W. Patton, Stanley R. Kirk, Mark D. Keshishian,
Jeffrey Richardon, and Comprehensive Health Services, Inc., Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-00-001863, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



NO. 03-08-00148-CV


Harry L. Sivley, Special Deputy Receiver of Comprehensive Health Services of Texas, Inc.,
d/b/a Wellchoice, Appellant

v.

N.S. Rangarajan, Robert B. Low, James W. Patton, Stanley R. Kirk, 
Mark D. Keshishian, and Jeffrey Richardon, Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-03-00001, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed joint motions to abate, explaining that they have reached a
tentative settlement of their disputes.  They ask that we abate the appeals to give them time to
finalize the settlement process.  We grant the motions and abate the appeals for sixty days.  The
parties are ordered to file a report no later than April 6, 2009, informing this Court of the status of
the settlement proceedings.

					___________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
     Chief Justice Law Not Participating
Abated
Filed:   February 12, 2009